Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/19/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 7/16/20. These drawings are acceptable.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because implied phrase “disclosure” is used.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim(s) 9 and 20 is/are objected to because of the following informalities:  All abbreviations should be spelled out at the first occurrence.  Appropriate correction is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12, 14-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2019/0318488 A1) in view of Inamdar et al. (US 2017/0214720 A1).

Regarding claim 1, Lim discloses a method for real time data streaming (see 100 in fig. 1; e.g. see “real-time streaming” in ¶ [0036]), the method comprising: generating a plurality of codec bitstreams (see 426s in fig. 4B), each codec bitstream being configured to include encoded information that includes one of occupancy map data, geometry data, or attribute data for a volumetric video (see 420-424 in fig. 4B); generating, for each codec bitstream of the plurality of codec bitstreams, a dedicated stream (see 426 for each 420-424 in fig. 4B), the dedicated stream including a payload format based on the respective codec bitstream for that stream (see 426 for each 420-424 in fig. 4B); and multiplexing each dedicated stream into a result stream for the volumetric video (see 428 in fig. 4B).
Although Lim discloses the real-time streaming of the stream, it is noted that Lim does not provide the particular wherein the streaming is a real time protocol (RTP) data streaming.
However, Inamdar discloses one internet real time data streaming that is well-known in the art is the real time protocol (RTP) (e.g. see ¶ [0022]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Hannuksela teachings of RTP into Lim internet streaming for the benefit of compatibility with industry standard internet streaming protocol.



Regarding claims 3 and 16, Lim further discloses wherein each codec bitstream includes a high efficiency video coding (HEVC) bitstream (e.g. see ¶ [0089]).

Regarding claim 4, the references further discloses comprising: generating an additional dedicated RTP stream including a compressed patch sequence sub-stream (see any of Lim 420-424 in fig. 4B); and multiplexing the additional RTP stream into the result RTP stream for V-PCC video (see Lim 428 in fig. 4B).

Regarding claims 5 and 17, the references further discloses comprising: generating an RTP header extension of the result RTP stream (see Lim 500 in fig. 5), the RTP header extension configured to include a compressed patch sequence substream (see Lim 520 in fig. 5).

Regarding claims 6 and 18, the references further discloses comprising: generating one or more session description protocol (SDP) attributes to indicate capabilities for carriage of point cloud video as part of the result RTP stream (e.g. see Inamdar ¶ [0030]).

Regarding claims 7 and 19, the references further discloses wherein the one or more SDP attributes for the result RTP stream indicate at least one of: an ability to carry encoded point cloud information on occupancy map data, geometry data, attribute data and patch sequence data in dedicated RTP streams (see Inamdar ¶ [0022] and Lim 420-424 in fig. 4B);

Regarding claims 10 and 21, the references further discloses wherein each dedicated RTP stream includes a distinct media type (see Lim 420-424 in fig. 4B).

Regarding claim 11, Lim further discloses wherein the method is performed by a user equipment (UE), a networked device, or an access node (AN) (see 102 in fig. 1).

Regarding claim 12, the claim(s) recite a decoding method (see fig. 4C) analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 14, Lim further discloses comprising decoding, from the plurality of codec bitstreams, patch sequence data, wherein generating the point cloud reconstruction is based on the patch sequence data (see 460s in fig. 4C).

Regarding claim 15, Lim further discloses wherein rendering the volumetric video comprises: receiving, from a sensor associated with a device configured to display the volumetric video (see 416 in fig. 4B), sensor data indicative of a position of the display (e.g. see ¶ [0027]); and rendering the volumetric video based on the sensor data indicative of the position (see 416-418 in fig. 4B).

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lim and Inamdar in view of Choi et al. (US 2020/0195946 A1).

Regarding claims 8 and 13, the references do not disclose wherein the RTP payload format comprises at least one supplemental information enhancement (SEI) message, wherein data carried in a point cloud video specific SEI message are used in a rendering phase at a receiver.
However, Choi discloses a point cloud coding wherein the RTP payload format comprises at least one supplemental information enhancement (SEI) message (e.g. see ¶ [0043]), wherein data carried in a point cloud video specific SEI message are used in a rendering phase at a receiver  (e.g. see ¶ [0043]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Choi teachings of SEI messages into the references real time streaming for the benefit of providing information used to manage operation of the decoder with the RTP data stream.

	
	
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim and Inamdar in view of Fang et al. (US 2021/0160552 A1).

Regarding claims 9 and 20, the references further discloses wherein the one or more SDP attributes indicate at least one of: an ability to signal a desired viewport using an RTCP feedback message; and an ability to signal an actually transmitted viewport using an RTP header extension message.
However, Fang discloses a media transmission method wherein the one or more SDP attributes indicate at least one of: an ability to signal a desired viewport using an RTCP feedback message (see 3006 in fig. 7); and an ability to signal an actually transmitted viewport using an RTP header extension message (e.g. see ¶ [0541]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Fang teachings of signaling viewport into Lim real-time volumetric streaming for the benefit of only transmitting content to be watched at each moment for the user to save transmission bandwidth.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Hannuksela et al. (US 2020/0053392), discloses video coding with RTP transmission.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485